EN BANC.
OPINION OF THE COURT
YOUNG, Judge:
Appellant pled guilty to negligent homicide. Article 134, UCMJ, 10 U.S.C. § 934 (1988). The military judge sentenced him to a bad-conduct discharge and confinement for 1 year. Appellant assigns two errors: (1) the sentence is unduly severe; and (2) appellant was substantially prejudiced by the suggestion that the foreign situs of the offense was an aggravating factor. We disagree and affirm.
I. Facts
On 16 May 1991, at approximately 0640, appellant was driving to work at Royal Air Force Lakenheath, United Kingdom, heading north on a two-lane highway. He was not late for work or in a hurry. The road was straight and nearly level, daylight had broken, but a fine rain was falling. Appellant was closely following another car as it maneuvered through traffic at speeds in excess of the 60-miles-per-hour limit. The cars overtook a Ford Escort van and quickly pulled in front of the van, right behind a truck. The driver of the other car accelerated and pulled out into the southbound lane to pass the truck. Appellant followed immediately. The other driver successfully passed the truck; appellant did not. Appellants car struck a vehicle in the southbound lane oper*966ated by Mr. Frederick Doe, a British subject. The headlights of Mr. Does vehicle were illuminated at the time of the accident. Mr. Doe died at the scene from' injuries he suffered in the collision. The collision caused appellants car to swing back into the northbound lane, striking the van. None of those in the van were injured.
II. Sentence Appropriateness
The maximum punishment for negligent homicide is a bad-conduct discharge, confinement for 1 year, total forfeitures, reduction to E-l, a fíne, and other minor punishments. MCM, Part IV, ¶ 85e (1984); The military judge sentenced appellant to a bad-conduct discharge and 1 year of confinement, but strongly urged the convening authority to permit appellant to enter the return to duty program at Lowry Air Force Base. Successful completion of the return to duty program would have given appellant an opportunity to earn an honorable discharge. See Air Force Regulation 125-18, Operation and Administration of Air Force Confinement and Corrections Programs and Facilities, ¶ 13-8 (20 Sep 1989). The staff judge advocate concurred in the military judges recommendation, and the convening authority’s action made it possible. Appellant notes in his Grostefon1 submission that he voluntarily withdrew from the program.2 Appellant asserts that his sentence is unduly severe.
This Court may affirm only such part or amount of the sentence as we find correct in law and fact and determine on the basis of the entire record should be approved. Article 66(c), UCMJ, 10 U.S.C. § 866(c) (1988). The purpose of Article 66(c) is to ensure “that justice is done and that the accused gets the punishment he deserves.” United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988). Clemency is different. It involves bestowing mercy and is the prerogative of the convening authority and the secretary of the military service rather than the court of military review. Id. at 395-96. Of course, in eondueting our review, we consider the entire record, including the clemency matters appellant presented to the convening authority. United States v. Baker, 29 M.J. 126 (C.M.A. 1989). Our duty is to determine whether appellants approved sentence is correct in law and fact based on an individualized consideration of the nature and seriousness of the offense and the character of the offender. United States v. Snelling, 14 M.J. 267 (C.M.A.1982).
By affirming a sentence, we do not necessarily mean that it is the sentence we would have adjudged had we been the sentencing authority. The numerous permutations and combinations of sentencing alternatives available to the sentencing authority are so broad that, normally, there will not be' only one sentence that is appropriate for a particular appellant. Thus, it may be more fitting for this Court to find that a particular sentence “is not inappropriate,” rather than “is appropriate.” The test is whether, when viewed as a whole, the approved sentence is inappropriate for this appellant based on appellants character and the circumstances surrounding the offense.
At the time of the offense, appellant was 25 years old, was without dependents, and had been in the Air Force just short of 5 years. He had not been in trouble before and had performed his military duties on aircraft environmental systems in an outstanding manner. His father retired from the Air Force after serving more than 20 years. Appellants family and friends have rallied to his support and portray him as a bright, responsible, and caring individual. He pled guilty and expressed his remorse in open court.
On the other hand, appellants high-risk driving caused the death of Mr. Doe. By all accounts, the deceased was a kind, gentle, and loving man. He was 54 years old and had been in good health all of his life. He had served in the British Army as a military policeman and had worked as an electrical *967engineer, a publican, and most recently as the manager of a garden center. He had two sons by his first wife who died after 20 years of marriage. He had been married to his second wife for 10 years. He was a quiet man who enjoyed the company of his wife and family and the solitude of a good book. He had been looking forward to the birth of his first grandchild who was born three weeks after his death. His death left a considerable void in his closely knit family, especially for his wife. She had emotional difficulty coping with the sudden loss of her husband; she had been on holiday in Spain with her daughters when Mr. Doe was killed and felt she had never had the opportunity to bid him a proper goodbye. She shut herself off from the support of her family and secluded herself in her home until forced to move out to make way for the new garden center manager.
The killing of another human being, even if caused by negligence, is a serious matter. Mr. Doe left a family devastated by his death. The veteran military judge crafted a sentence which permitted appellant to retain his rank and his pay; if his recommendation were followed, it would afford appellant an opportunity to earn an honorable discharge. The sentence as approved by the convening authority afforded appellant that opportunity. Under all the circumstances of this case, we are convinced that the sentence is not inappropriate.
III. Foreign Situs of Offense as Aggravating Factor
During the providence inquiry, the military judge told appellant that, to plead guilty of negligent homicide under Article 134, he had to admit that his conduct was prejudicial to good order and discipline or service discrediting. In defining service discrediting, the military judge advised appellant that the conduct would have to harm the reputation of the service or lower it in public esteem. The military judge explained:
That the public out there, consisting of the military community and the British population which surrounds the base here, will think less of military members if they believe we are all careless and go around
negligently killing people on their highways?
Appellant asserts “the obvious implication of the judges question was that the foreign situs of the offense and the perceptions of the local citizenry were aggravating factors,” and that this likely influenced the military judges sentencing decision. He claims that prior court decisions have prohibited the practice of referencing the likely effect of the courts decision of surrounding foreign communities. United States v. Boberg, 17 U.S.C.M.A. 401, 38 C.M.R. 199, 204 (1968); United States v. Cook, 11 U.S.C.M.A. 99, 28 C.M.R. 323 (1959); United States v. Mamaluy, 10 U.S.C.M.A. 102, 27 C.M.R. 176, 181 (1959); United States v. Spence, 3 M.J. 831 (A.F.C.M.R.1977).
This assignment of error is without merit. The military judges question was correctly directed at establishing the providence of appellants plea to service discrediting conduct. A military judge is presumed to know the law and apply it correctly. See United States v. Mays, 33 M.J. 455, 459 (C.M.A. 1991); United States v. Vangelisti, 30 M.J. 234, 240 (C.M.A.1990); United States v. Harper, 22 M.J. 157,164 (C.M.A.1986). Furthermore, the Court of Military Appeals has suggested that the rule appellant cites is no longer applicable. United States v. Sherman, 32 M.J. 449, 451 (C.M.A.1991).
AFFIRMED.
Chief Judge DIXON, Senior Judges SNYDER, RAICHLE, and HEIMBURG, and Judge GRUNICK concur.
Judge SCHREIER did not participate.

. United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


. We considered appellants voluntary withdrawal from the return to duty program only as evidence that the convening authority had in fact taken action consistent with making the program available to him, not to show that he was unworthy of sentence relief.